Order, Supreme Court, New York County (David Saxe, J.), entered March 5, 1996, which granted plaintiff’s motion to confirm a Referee’s report, in which it was declared that defendant properly may be charged with such financial *190assets as to warrant an award of counsel fees to plaintiffs attorney, unanimously affirmed, without costs.
The question referred was "whether the financial circumstances of the parties herein creates a disparity of financial means so as to warrant an award of counsel, fees to plaintiffs attorney”. The Referee concluded that defendant’s assets warranted such an award. Because the court was not furnished with a transcript or other record of the hearing testimony, and defendant did not show that the Referee’s conclusion was unsupported by the record, the court properly accepted the Referee’s findings of fact (see, Matter of 600 W. 161st St. Corp. [Lai], 220 AD2d 301). We have considered defendant’s other arguments and find them to be without merit. Concur— Wallach, J. P., Rubin, Williams and Andrias, JJ.